DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1, and species of KLRG1 depleting agent which is a KLRG1 antibody, species of disease to be treated is inclusion body myositis (IBM), and species of checkpoint modulator therapy which is anti-PD-1 therapy, in the reply filed on 2/3/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). It is noted the claim 18 requires administration of mRNA, which was set forth as a different species of depleting agent (see Species A), p. 3 of the previous Office action.
Claims 1-5, 6 (in part), 7-17, and 19-20 read on the elected invention and species.


Alternative Names
KLRG1 is also commonly known as mast cell functional antigen (MAFA) and CLEC15A.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Item 1) provides general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.  Appropriate correction is required.


Incorporation by Reference
The attempt to incorporate subject matter into this application by reference to PCT/US2017/35621 is ineffective because: The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite because it is not clear what the different is between an “fc-cadherin fusion protein” and, for example, a “fusion protein e-cadherin/fc”. It is unclear if the former is meant to be a generic structure under which the latter falls or if it is a different structure.    


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There are two issues related to the written description requirement under 35 USC 112(a). The first has to do with basis for what is treated. The second deals with description of the KLRG1 depleting agent used in the method. 
The claims require administration of a KLRG1 depleting agent which depletes CD8+ cytotoxic T cells and/or NK cells in vivo. Claims 1, 2, 17, 19 and 20 have limitation about what that agent may be.  Agents used in therapy range from small molecules to antibodies to antisense oligonucleotides.  There is no disclosure in the specification or prior art of a non-antibody-containing or KLRG1 ligand-containing therapeutic agent that would reasonable be expected to have the required depleting function. There are no disclosed or known KLRG1 depleting antibody mimetics or human antibodies. As elected, the agent is a KLRG1 antibody.  The specification mentions commercial antibodies 13F12F2, 14C2A07, SA231A2, or 2F1 ([0118]), which bind KLRG1 but are silent with regard to any further function, and antibodies CH101 and CH104 ([0159]), which bind the extracellular domain (ECD) of human and/or cynomolgus KRLG1, produced by the inventors.  No structure of antibodies CH101 and CH104 is disclosed, they are not deposited and are not commercially available. There are no anti-KLRG1 antibodies in PCT/US2017/35621 which would reasonably be expected to depleting CD8+ cytotoxic T and/or NK cells (see [0024] of the instant specification). No sequence for the commercial antibodies or agents of PCT/US2017/35621 is disclosed in the specification or prior art such that one could determine if another antibody were or were not one of the commercially available ones or was described in PCT/US2017/35621. Because no specific antibody structure is provided, there is no structure-function correlation disclosed.  One skilled in the art could not readily envision any specific KLRG1-binding antibody with the necessary claimed properties except for a generic anti-KLRG1 antibody that has ADCC or CDC activity or which is an antibody-drug conjugate able to deplete KLRG1+CD8+ cytotoxic T and/or NK cells(see [0107]).  It is noted that in Fig. 7, the dose-
It is stated in AbbVie Deustschland GmbH v. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."  Again in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date…” As discussed above, there are no species of depleting agents disclosed which are antibody mimetics, human antibodies or which are not antibodies 13F12F2, 14C2A07, SA231A2, 2F1 or agent described in PC/US 2017/35621. It does not appear the inventors were in possession of these genuses which deplete CD8+ cytotoxic T and/or NK cells. The subgenus of antibody mimetics or human antibodies that function as the depleting agent does not convey a common structure or function and is not so defined in the specification.
Further, the claims are drawn to a method of treating subject in need of administration of an effective amount of KLRG1 depleting agent, however, there is no limitation about what may be treated. While there are diseases that would benefit from said treatment, i.e., that could potentially be treated with the removal of KLRG1 cytotoxic T cells, specifically autoimmune diseases such as inclusion body myositis (IBM) and type I diabetes, there are other for which the removal of cytotoxic T cells would not be expected to be beneficial, such as infection and certain cancers, which may have T cells characterized by KLRG1+ cytotoxic T cells with reduced activity would not benefit by removal of these T cells. For example, Brunner et al. (Hepatology, 61(6):1957-67, 2015, cited in the IDS filed 10/30/19) showed that cytotoxically active +KLRG1+ cells are present in hepatocellular carcinoma (HCC) and that they are IL-33+ (e.g., p. 1966, col., 1 first paragraph). “In conclusion, this study demonstrates that infiltration of HCCs by IL33+ and CD8+ cells is independently associated with prolonged patient survival.  We suggest that this is due to an induction of highly effective cytotoxically active CD8+CD62L-KLRG1+IL-33+CD107a+ effector-cells by IL-33.” (ibid, p. 1966, col. 2, fourth paragraph). It is noted that the instant figures show expression of KLRG1-expressing T cells, and it can be seen in Figs. 20-21 that there is no significant different in expression by normal T cells and lymphoma or large granular lymphocytic leukemia cells.
Therefore, only generically antibodies that bind KLRG1 and have ADCC or CDC activity or are antibody drug conjugates or prior art antibody 53-6.7 (see below and which is commercially available) and treatment is of autoimmune disease, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120237505 A1 as evidenced by Greenberg et al. (Oncotarget, 2019, Vol. 10, (No. 14), pp: 1399-1406, 2019).
US 20120237505 teaches a method of treating a neurological disorder by depleting CD8+ T cells using an anti-CD8+ antibody ([0079]-[0080] and [0070]-[0073], also claims 1-20).  Example 3 showed that in an ALS mouse model, single injection of an anti-CD8 cytotoxic T cell depleting antibody inhibited disease progression, particularly in female animals ([0083] -[0096]).  

Greenberg et al. show that an antibody 53-6.7 which depletes CD8+ cells by binding to CD8a recognizes CD8+ T cells that also express KLRG1 (p. 1404, col. 1, “Antibodies”, and Fig. 1A). Greenberg et al. is a post-filing reference and shares three authors with the instant invention.  It is not necessary for anticipation, but is cited only to show that antibody 53-6.7 used in US 20120237505 to deplete CD8+ T cells is an antibody that selectively targets T cells expressing KLRG1.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170260282 A1 (US 10,730,950) claims benefit of priority to provisional application US 62/305,279 (filed 03/08/2016), however, this provisional application does not disclose any KLRG1 antibody or make any reference to KLRG1. Therefore, the effective filing date of US 20170260282 A1 is 10/12/2016, which is later than that of the instant application.  It does receive benefit to US 62/407,106. In both this provisional and US 20170260282 it is disclosed [0029] “FIG. 17A-17C. Anti-KLRG1 antibody depletes KLRG1+CD8+ target population.” Nevertheless, contrary to findings by the instant inventors, it was found that the KLRG1+CD8+ cells suppressed tumor growth.  When tumor bearing mice were treated with Vax/anti-GITR/anti-PD-1 and anti-KLRG1, the KLRG1 depletion significantly reduced protection as mice depleted with KLRG1 Ab showed faster tumor growth than combination treated without KLRG1 depletion (FIG. 14D, [0230]). It was concluded ([0230]) “that the increase of Ag-specific KLRG1+ effector CD8+ T cells induced by the triple combination was a mechanism by which it facilitated tumor growth control, regression, and long-term survival in this melanoma therapeutic model. Thus, the expansion of such an effector CD8+ T cell subpopulation could be a major benefit for future cancer immunotherapeutic strategies.” 
US 20110091471 (cited in the IDS filed 10/30/19) teaches a method for treating epithelial cancers by selective reduction of KLRG1 positive immunocytes in combination with administration of anti-HER2 antibody (i.e., trastuzumab) is an effective anti-cancer therapy in ex vivo method of reducing KLRG1-expressing cells, especially by absorption through binding by a KLRG1 antibody or to a KLRG1 ligand, such as E cadherin ([0050]-[0053]).  KLRG1 is also known as MAFA, mast cell function-associated antigen ([0010]).
Post-filing reference, Greenberg et al. (Google's cache of
https://www.eventscribe.com/2019/FOCIS/ajaxcalls/PresentationInfo.asp?efp=U05MSklRUUw4MjUx&P-_resentationID=549600&rnd=0.5264095. It is a snapshot of the page as it appeared on Mar 20, 2021 11:14:10 GMT. ) states that an anti-KLRG1 antibody with ADCC activity depleted cytotoxic T cells in non-human primates.
US 20020155110 A1 teaches that MAFA was also found to be expressed by NK cells and virus-activated cytotoxic T cells ([0014]).  The invention comprises an MAFA-binding antibody in a pharmaceutical composition that inhibits T cell activity by a decrease in T killer cell (CTL) activity or cytokine secretion by a T cell, and can inhibit an autoimmune reaction or disease ([0013]). This reference does not teach or suggest the ability of the antibody to deplete T cells.
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        April 20, 2021